
 
Exhibit 10.1
SETTLEMENT AGREEMENT


This Settlement Agreement, dated July 12, 2010, is by and between Pension
Benefit Guaranty Corporation (“PBGC”), RCLC, Inc. (f/k/a Ronson Corporation)
(“Ronson”), RCPC Liquidating Corp. (f/k/a Ronson Consumer Products Corporation)
(“RCPC”), and Ronson Aviation (“Aviation”) and Ronson Corporation of Canada
Ltd., an Ontario Canada corporation (“RCC”) and collectively with PBGC, Ronson
and RCPC and Aviation, the “Parties”.
BACKGROUND
 
A.
Ronson is the plan sponsor (within the meaning of 29 U.S.C. §§ 1002(16)(B)(i))
and the administrator (within the meaning of 29 U.S.C. §§ 1002(16) and
1301(a)(1)) of the Ronson Corporation Retirement Plan (“Plan”).

 
B.
The Plan is a single-employer plan covered under Title IV of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”).

 
C.
RCPC, Aviation and RCC are members of Ronson’s controlled group (within the
meaning of 29 U.S.C. § 1301(a)(14)) (collectively, with Ronson, the “Ronson
Controller Group Members”) and as such, each is jointly and severally liable
with Ronson for all liabilities under Title IV of ERISA.

 
D.
By letter dated December 29, 2009, PBGC sent Ronson a Notice of Determination
that the Plan must be terminated under 29 U.S. C. § 1342(a) and (c), and a
proposed Agreement for Appointment of Trustee and Termination of Plan
(“Trusteeship Agreement”).



E.  On December 30, 2009, PBGC commenced an action against Ronson by filing a
complaint (“Complaint”) in the Federal District Court for the District of New
Jersey (“District Court”)

 
 

--------------------------------------------------------------------------------

 

styled Pension Benefit Guaranty Corporation v. Ronson Corporation, Case No.
2:09-CV-06550-WJM-MF.  The Complaint sought entry of a decree: (1) adjudicating
that the Plan be terminated pursuant to 29 U.S. C. § 1342(c); (2) appointment
PBGC as a statutory trustee of the Plan pursuant to 29 U.S. C. § 1342 (c); (3)
establishing December 30, 2009 as the termination date of the Plan pursuant to
29 U.S.C. § 1348(a)(4); and (4) directing Ronson and any other person or entity
having possession, custody or control of any records, assets or other property
pertaining to the Plan, to transfer, convey and deliver them to PBGC as
statutory trustee upon request.
NOW THEREFORE THE PARTIES AGREE AS FOLLOWS:
 
1.
Within three business days of the execution of the Trusteeship Agreement,
annexed hereto as Exhibit A, PBGC shall take action necessary to dismiss the
Complaint with prejudice but without costs.

 
2.
The PBGC waives any secured claim and shall have allowed general unsecured
claims, jointly and severally, against Ronson, RCPC, Aviation and RCC, as
follows (the “PBGC Claims”):

 
a.
Termination Premium Claim of $1,643,198; and

 
b.
Claim for minimum funding contributions due to the Plan in the amount of
$258,491; and

 
c.
Claim for unfunded benefit liabilities of the Plan in the amount of $2,508,672;
and

 
3.
The PBGC acknowledges that a buyer(s) of the assets of any of the Ronson
Controlled Group Members shall not be deemed a successor and shall not have any
liability to the PBGC and the PBGC Claims or to the Plan so long as the buyer(s)
purchases such assets in an arms length transaction and the buyer(s) is not
otherwise a


 
 

--------------------------------------------------------------------------------

 

Ronson Controlled Group Member or affiliate of such a member.  Ronson shall
provide the PBGC documentation demonstrating that any such transaction is an
arms length transaction and the buyer(s) is not otherwise a Ronson Controlled
Group Member or affiliate of such a member.
Pension Benefit Guaranty Corporation
 
RCLC, Inc.
         
By:
/s/ Frank H. McCulloch
 
By:
/s/ Daryl K. Holcomb
 
Frank H. McCulloch
   
Daryl K. Holcomb
 
Senior Counsel, DISC
   
Vice President
               
Ronson Aviation, Inc.
                         
By:
/s/ Daryl K. Holcomb
       
Daryl K. Holcomb
       
Vice President
                         
Ronson Corporation of Canada LTD.
                         
By:
/s/ Daryl K. Holcomb
       
Daryl K. Holcomb
       
Vice President
                         
RCPC Liquidating Corp.
               
By:
/s/ Daryl K. Holcomb
       
Daryl K. Holcomb
       
Vice President

 
 
 
 
 